Citation Nr: 0414788	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  93-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
November 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) from a June 1998 decision 
wherein the Board denied entitlement to service connection 
for a chronic acquired psychiatric disorder claimed as PTSD.  

In May 1999, the CAVC vacated the June 1998 Board decision 
and remanded the case to the Board for another decision, 
taking into consideration matters raised in its order.  

In May 2001 remand the Board remanded the claim to the RO for 
further development and adjudicative action.

In April 2004 the RO affirmed the prior denial of entitlement 
to service connection for PTSD.

The case has been returned to the Board for further appellate 
review.

The Board has styled the issue to conform with the 
presentation of the issue in the numerous written 
presentations from the appellant's attorney, the various 
medical opinions of record and the holding in this decision.


FINDING OF FACT

The record contains credible supporting evidence of a 
competent diagnosis of PTSD that is plausibly linked to 
stressors in military service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001) and as amended at 67 Fed. Reg. 10331-
10332 (March 7, 2002), 3.159 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served in Vietnam from March 1968 to March 1969 
and from November 1969 to November 1970.  His service medical 
records are pertinently unremarkable.  His personnel records 
note various Vietnam service-related awards and decorations 
and participation in the "GA #11 (unnamed)" campaign. 

The veteran filed his initial claim with VA for entitlement 
to service connection for PTSD in May 1990 and a mental 
health center report early in 1991 showed the veteran's 
diagnosis under "DSM III-R" was PTSD  (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders (hereafter DSM), Third Edition, Revised 1987).  
According to the report, which also included an information 
questionnaire, the diagnosis was based on over six months of 
weekly therapy sessions.  He testified in 1992 that he did 
not engage in direct combat but recalled other incidents with 
units he was assigned to during his two tours in Vietnam.  

One VA examiner in 1992 reported that the veteran currently 
had a minor depressive reaction and a basically schizoid 
personality.  The examiner stated that presently he had some 
elements of PTSD but they were not dominant in his story.  A 
second opinion essentially found that the record did not 
contain information upon which to specify PTSD with 
certainty.  Contemporaneous VA clinical records noted his 
treatment for PTSD at a private mental health center.  
Records received from the Social Security Administration did 
not show the diagnosis of PTSD.


The veteran provided an operational report for the 
Headquarters 52nd Signal Battalion.  According to the 1994 
report from the United States Army & Joint Services 
Environmental Support Group (ESG), the record did confirm 
that elements of the veteran's unit were located at an area 
he mentioned in his claim and where two soldiers were wounded 
in a rocket and mortar attack.  

VA examiners in 1997 did not report PTSD for the veteran.  
The psychologist concluded that the veteran did not meet the 
DSM-IV criteria for PTSD.  The psychologist noted that 
although the veteran described some PTSD symptoms, there was 
no way to discern their etiology.  The examiners simply noted 
that they both were in agreement that the veteran did not 
have PTSD.

VA examiners early in 2000 reported dysthymia.  The 
psychologist compared current and previous psychological 
evaluations and found them consistent in finding no evidence 
of PTSD.  The examiner also mentioned the findings from other 
information techniques.  Regarding symptoms suggestive of 
PTSD the examiner indicated the veteran only had occasional 
nightmares that awakened him and he did not indicate their 
content.  There were no references to flashback episodes and 
the veteran did not complain about his Vietnam experiences 
when asked about them.  

On the second examination, the examiner stated that veteran 
did not endorse symptomatology consistent with PTSD nor did 
he indicate an objective component such as change of affect 
or motor response when describing the notably vague 
experiences that he stated had occurred while he was in the 
military.  

A VA psychiatrist completed a third interview and referred to 
the two recent VA evaluations.  In summary, the examiner 
concurred with the diagnosis of dysthymia.  According to the 
summary, the examiner's general impression from reading the 
chart was that the veteran had very little signs if any of 
PTSD.  The examiner noted that he might have a startle 
reaction but certainly did not avoid war movies, have 
nightmares or preoccupation with the Vietnam War or other 
service.  

The examiner felt it was not necessary to discuss the DSM 
III-R and current manual since his general feeling was that 
the majority of the veteran's impairments related to his 
upbringing and experiences before military service although 
his service certainly did not help solidify his health 
growth.

In March 2001 Dr. KJM (initials), a psychologist, reported on 
his evaluation of the veteran late in 1999 that included 
testing, interview and a review of military and post service 
medical records including the recent VA examinations.  In 
summary the examiner explained the rationale for the belief 
that the veteran had PTSD in addition to a borderline 
personality, and noted that he demonstrated PTSD with a 
reasonable degree of psychological certainty and showed PTSD 
elements including estrangement, memory deficit, flashbacks 
and feelings of alienation.  Dr. KJM also offered an 
explanation that challenged the basis for the conclusion the 
VA had examiners reached early in 2000.  

One of the VA examiners in February 2000 responded to Dr. 
KJM's evaluation in terms of the current diagnostic criteria 
(category symptoms) for the PTSD diagnosis and concluded that 
the evidence did not contain convincing information 
indicating that the veteran had the diagnosis of PTSD.  The 
examiner also offered a different interpretation from Dr. KJM 
regarding the effect of the veteran's personality disorder on 
his willingness to discuss traumatic events and the 
interpretation of or reliance on certain test results in 
supporting a diagnosis of PTSD.  

Responding in October 2003, Dr. KJM explained the evidentiary 
basis for his conclusion that the veteran did meet the 
criteria for the PTSD diagnosis and the basis for a 
reasonable difference of opinion between examiners.  Dr. KJM 
also offered a different assessment/interpretation of prior 
psychological testing of the veteran that VA examiners in 
2000 had relied upon.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  38 C.F.R. § 3.103(a).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VA may 
issue regulations clarifying the types of activities that 
will be considered to fall within the scope of the term.  
VAOPGCPREC 12-99.
Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Additionally, if the claimed stressor is related 
to the claimant having been a prisoner-of-war, prisoner-of-
war experience which satisfies the requirements of Sec. 
3.1(y) of this part will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor. 38 C.F.R. § 3.304(f), (effective 
prior to March 7, 1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).


Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below: 

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

(2) If the evidence establishes that the veteran was a 
prisoner-of- war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. 




Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f) as amended effective March 7, 
2002, 67 Fed. Reg. 10330-10332 (March 7, 2002).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

Initially, the Board will simply note for the record that it 
has complied with the threshold requirements of notice and 
duty to assist the appellant in developing the facts needed 
to substantiate this claim.  Veterans Claims Assistance Act 
of 2000 (hereafter VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (codified mainly at 38 U.S.C.A. §§ 5103 
and 5107 as amended).

Thus the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim as the 
issue essentially turns on the interpretation of evidence in 
a record that appears to be complete.  See Dixon v, Gober, 14 
Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 
184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).  

As will be apparent in the discussion that follows the Board 
concludes that the record contains competent, probative 
evidence that supports a favorable determination on the 
record.  In view of the foregoing, there is no need to delay 
resolution of the claim.  See for example Baker v. West, 
11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  See also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  





Service Connection for PTSD

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  

With the initial claim for PTSD in 1990 there was medical 
evidence showing a diagnosis of PTSD that presumably 
conformed to the diagnostic criteria that VA followed.  See 
for example, 38 C.F.R. § 4.125; Cohen v. Brown, 10 Vet. App. 
128, 140 (1997).  Indeed, the private mental health 
identified the manual being followed and that the assessment 
was made after more than six months of treatment sessions.  

Although the initial VA assessment did not agree with this 
formulation, it cannot be overlooked that only a summary 
instead of the entire treatment record from the private 
agency was produced.  Thus with no plausible challenge to the 
professional competency of the private clinicians the record 
at that time did contain a substantiated diagnosis of PTSD, 
an unequivocal diagnosis from the mental health center.  It 
should be obvious from the more recent exchanges between 
professionals in the case that one can reasonably draw 
different, yet equally plausible conclusions, from the same 
information.  

Thereafter, the VA examiners in 2000 and 2003 elaborated on 
the impressions from the record and interview that did not 
support the PTSD diagnosis.  Dr. KLM, a board-certified 
expert in trauma stress according to information the 
veteran's attorney recently provided, counters this 
conclusion.  YR v. West, 11 Vet. App. 393 (1998) holds that 
to establish service connection for PTSD, an opinion by a 
mental health professional based on a post service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  However, here the question is 
not whether the alleged stressors are supported with credible 
supporting evidence.  

The Board is not obliged to determine whether the veteran has 
provided credible supporting evidence of the claimed 
stressors although it is sufficient to observe that the 
reports from the service department would seem more than 
adequate under the current standard.  See for example 
Pentecost v. Principi, 16 Vet. App. 120, 128-29 (2002).

More to the point of this appeal, in Cohen it was pointed out 
that the 1996 amending of VA rating criteria pertaining to 
mental disorders included adoption of the nomenclature of 
DSM-IV and that § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD.  
The amendment required that the medical evidence diagnosing 
PTSD comply with 38 CFR 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  See Harth 
v. West, 14 Vet. App. 1 (2000) noting that VA regulations as 
amended in 1996 adopted this nomenclature that provides two 
requirements as to the sufficiency of a stressor: 

Unlike the question of credible supporting evidence of a 
stressor's existence, the current existence of PTSD is a 
medical determination.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); see also Fossie v. West, 12 Vet. App 1 
(1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
Board finds, for the reasons discussed below, the evidence 
does favor service connection under the current criteria and 
consequently there is no need to compare the current and 
former criteria.

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  The credibility and weight to be attached to 
evidence is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

In view of the evidence overall, which includes competent 
assessments against PTSD and equally competent assessments 
supporting PTSD, the Board must conclude that the claim for 
service connection should be granted.  

The benefit of the doubt rule cannot be overlooked in this 
case.  The various assessments that have reported the 
diagnosis of PTSD early on in this case and recently, 
supported the diagnosis under the applicable version of the 
diagnostic manual VA has adopted.  In both instances VA 
opinions of record were against the diagnosis, although 
collectively, a fair reading would seem to indicate they did 
not totally discount PTSD symptomatolgy.  Overall the 
opinions prior to the review in 2000 and thereafter offer 
equally plausible rationales for and against the diagnosis of 
PTSD.

In the Board's mind, there is contemporaneous competent 
opinion to the contrary so as to call reasonably into 
question the VA opinion in 2000 to the extent that opinion, 
alone or with earlier opinions, does not serve to place the 
preponderance of the evidence against the claim.  Struck v. 
Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Dr. KJM's position is entitled to 
substantial weight in view of his professional credentials 
and the fact that his conclusions are arrived at from a 
review of the record and interview of the veteran.  

The VA examiners in 2000 seemed to find that not enough 
symptomatolgy was elicited from the veteran's presentation 
and that accordingly the diagnostic criteria for PTSD were 
not satisfied to the required degree.  Dr. KJM's 
interpretation does not seem to be implausible and the 
differing conclusions on the record are simply an example of 
how equally competent evaluators interpret information.  
Clearly this is an example of a situation where the benefit 
of the doubt controls the outcome. 

Thus, the Board concludes the critical elements that must be 
present in this case to support service connection for PTSD 
are shown to a degree that the competent evidence is in 
approximate balance.  A diagnosis of PTSD meeting established 
criteria is an essential element to establish service 
connection, as is current existence of the disability.  

The record is sufficient to find the disability reasonably 
exists in this case based on the competent evidence for and 
against the diagnosis and application of the benefit of the 
doubt rule.  The favorable interpretation of the diagnostic 
criteria does not appear to be implausible.  

Thus the required evidence of a current disability and a link 
between that current disability and service is shown, 
warranting entitlement to a grant of service connection for 
PTSD.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
See for example the discussion in Patton, 12 Vet. App. at 
280-82 and in Cohen, 10 Vet. App. at 142-43 and Gaines v. 
West, 11 Vet. App. 353, 358-60 (1998).  


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



